 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TRAVIS MICHAEL ORTIZ,                              No. 2:19-cv-0144-JAM-EFB P
12                       Petitioner,
13            v.                                         ORDER
14    UNKNOWN,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 30, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Petitioner has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
 1        Accordingly, IT IS HEREBY ORDERED that:
 2        1. The findings and recommendations filed July 30, 2019, are adopted in full;
 3        2. This action is dismissed for lack of jurisdiction;
 4        3. The Clerk is directed to close the case; and
 5        4. The court declines to issue a certificate of appealability.
 6
     DATED: November 21, 2019
 7
                                                 /s/ John A. Mendez____________           _____
 8

 9                                               UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
